IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                  NO. 2017-CP-00743-COA

JERMAINE HILL                                                               APPELLANT

v.

SUPERINTENDENT RONALD KING, TIRAH                                            APPELLEES
WESLEY, WARDEN BRIAN LADNER AND
OFFICER LT. GLORIA HOLLIS

DATE OF JUDGMENT:                           05/05/2017
TRIAL JUDGE:                                HON. WILLIAM E. CHAPMAN III
COURT FROM WHICH APPEALED:                  RANKIN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     JERMAINE HILL (PRO SE)
ATTORNEY FOR APPELLEES:                     DARRELL CLAYTON BAUGHN
NATURE OF THE CASE:                         CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                                AFFIRMED: 03/06/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

          BEFORE IRVING, P.J., FAIR AND WESTBROOKS, JJ.

          FAIR, J., FOR THE COURT:

¶1.       Jermaine Hill appeals the decision of the Rankin County Circuit Court, which

affirmed the decision of the Mississippi Department of Corrections (MDOC), finding Hill

guilty of possessing a green substance, an iPod, and an iPod charger while in the custody of

the MDOC. Hill challenges this decision on appeal. Upon review, we find no error and

affirm.

                                           FACTS

¶2.       Hill was an inmate in the custody of the MDOC. During his incarceration, on January

4, 2017, a green substance, an iPod, and an iPod charger were found under his bed. Because
all of these are considered contraband under the MDOC policy, Hill received two rule-

violation reports (RVRs). The reports listed four officers as witnesses to the contraband

hidden in Hill’s cell. Hill was given notice of the RVRs, and he signed for them. He also

requested a witness, was read his rights, received a full investigation, and had a hearing on

January 11, 2017.

¶3.    At the hearing, Hill presented a statement from Marcus Lester, who stated that the

green substance was spice and that it was put there by another inmate. Lester also stated that

“Pelico” would confirm his statement. Pelico never gave a statement. Hill provided no

defense to his possession of the iPod or the iPod charger. At the end of the hearing, Hill was

found guilty and ordered to lose privileges for eighteen months.

¶4.    Hill filed an appeal through the MDOC’s Administrative Remedy Program (ARP).

The warden reviewed all the evidence and ultimately denied Hill’s request.

¶5.    On March 31, 2017, Hill filed a “complaint,” appealing the ARP decision to the

circuit court. The MDOC moved to dismiss, stating that Hill had failed to serve process

through the Mississippi Office of the Attorney General as required by Mississippi Rule of

Civil Procedure 4(d)(5). The circuit court immediately ordered the MDOC to respond to

Hill’s complaint and provide any relevant documents from the MDOC. The MDOC

complied. Ultimately, the court dismissed Hill’s complaint, finding that the MDOC’s

decision was supported by substantial evidence, was not arbitrary or capricious, was within

the scope of the powers of the MDOC, and did not violate Hill’s constitutional rights.


                                              2
¶6.    Hill filed the instant appeal.

                                        DISCUSSION

¶7.    “The decision of an administrative agency shall not be disturbed unless [it is]

unsupported by substantial evidence; arbitrary or capricious; beyond the agency’s scope or

powers; or violative of the constitutional or statutory rights of the aggrieved party.” Edwards

v. Booker, 796 So. 2d 991, 994 (¶10) (Miss. 2001) (citation omitted).

¶8.    The MDOC’s decision – as to both of Hill’s RVRs – was supported by substantial

evidence, was not arbitrary or capricious, was not beyond the agency’s scope or powers, and

did not violate his constitutional or statutory rights. Hill was provided a written notice of

both violations, the right to call witnesses on his behalf, a hearing by an impartial hearing

officer, and assistance in preparing for that hearing. See Wolff v. McDonnell, 418 U.S. 539,

564-72 (1974) (discussing a prisoner’s due-process rights for a disciplinary proceeding). As

to the first RVR, Hill provided no evidence or witnesses to refute his possession of the iPod

or iPod charger. As to the second RVR, Hill denied ownership of the green substance. The

MDOC considered Lester’s statement but found that Hill was guilty based on the weight of

all the evidence.

¶9.    In conclusion, having reviewed the record, we find the MDOC’s decision was

supported by substantial evidence, was within the agency’s scope or powers, was not

arbitrary or capricious, and did not violate Hill’s constitutional or statutory rights. We affirm

the circuit court’s judgment.


                                               3
¶10.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                4